Frankum, Justice.
Richard C. Crowell filed his petition for the writ of habeas corpus in which he alleged that he was being illegally held and detained by Carl Griffin, Sheriff of Chatham *496County under “A fugitive Warrant and an Extradition Warrant.”
Submitted June 12, 1967 —
Decided July 6, 1967—
Rehearing denied July 14, 1967.
Kravitch & Hendrix, Aaron Kravitch, John W. Hendrix, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Andrew J. Ryan, III, for appellee.
The record shows that on demand of the Governor of Florida, accompanied by legally sufficient supporting documents charging Richard C. Crowell with having committed the offense of uttering a worthless check in Polk County, Florida, the Governor of Georgia issued an extradition warrant for the petitioner’s arrest, and that petitioner was being held by the Sheriff of Chatham County under that warrant, which was regular upon its face.
1. “Where, upon the trial of a habeas corpus case, it appears that the respondent holds the petitioner in custody under an executive warrant based upon an extradition proceeding, and the warrant is regular on its face, the burden is cast upon the petitioner to show some valid and sufficient reason why the warrant should not be executed. The presumption is that the Governor has complied with the Constitution and the law, and this presumption continues until the contrary appears.” Ellis v. Grimes, 198 Ga. 51 (1) (30 SE2d 921).
2. The petitioner failed to show any valid and sufficient reason why the warrant should not be executed. The trial judge was authorized to find from the evidence adduced upon the hearing that the petitioner was in the State of Florida at the time the crime was alleged to have been committed. The trial judge did not err in remanding the petitioner to the custody of the Sheriff of Chatham County.

Judgment affirmed.


All the Justices concur.